Citation Nr: 0117438	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-20 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  

2.  Entitlement to an effective date earlier than January 24, 
1997, for the assignment of the 70 percent disability 
evaluation for PTSD. 

3.  Entitlement to an effective date earlier than January 24, 
1997, for the grant of total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied the veteran's claim for an increased 
evaluation for his service-connected PTSD, then rated as 10 
percent disabling, and denied his claim for a total rating 
for compensation purposes based on individual 
unemployability.   

In January 1999, the RO granted the veteran a 70 percent 
evaluation for the service-connected PTSD and a total rating 
for compensation purposes based on individual 
unemployability.  Thereafter, the veteran perfected an appeal 
with respect to the January 24, 1997, effective date assigned 
for both the 70 percent evaluation and the a total rating for 
compensation purposes based on individual unemployability.  
As such, the issues in appellate status are as listed above.   


REMAND

Initially, the Board notes that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

The veteran and his representative contend that the veteran 
is entitled to a schedular evaluation higher than 70 percent 
for his service-connected  PTSD.  The Board notes that, with 
respect to the increased rating claim, the veteran has not 
been afforded a VA psychiatric examination in over three 
years.  At this point, and in keeping in mind the dictates of 
the Veterans Claims Assistance Act, the Board is of the 
opinion that an examination would be useful in determining 
the current nature of the veteran's PTSD.  

The veteran and his representative also contend, in 
substance, that an effective date earlier than January 24, 
1997, is warranted for the assignment of the 70 percent 
disability evaluation for PTSD, and for the grant of the 
total rating based on individual unemployability due to 
service-connected disability.  Specifically, it is contended 
that the appropriate effective date is one year earlier, in 
January 1996, as it was factually ascertainable at that time 
that the increase in the disorder had occurred and that the 
veteran was unemployable due to service-connected disability.  
See 38 C.F.R. § 3.400(o) (2000).

The Board notes that with respect to these earlier effective 
date claims, of record is a November 1996 letter from Daniel 
H. Gottlieb, Clinical Psychologist, in which he indicates 
that he first treated the veteran in December 1995 and that 
at some point the veteran was unable to work "for both 
physical and psychological reasons."  The Board notes, 
however, that this is the earliest record from Dr. Gottlieb 
associated with the claims folder.  The RO should make an 
attempt to obtain any records of prior treatment by Dr. 
Gottlieb, and for that matter, obtain records of any 
treatment received for psychiatric disability not currently 
associated with the claims folder.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
measures, to include contacting the 
veteran and his attorney, to obtain all 
treatment records from Dr. Gottlieb, and 
also request that they submit all 
evidence in the veteran's possession that 
is relevant to his claims currently in 
appellate status.  

2.  The RO should have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  The examiner must 
set forth all relevant findings, along 
with the rationale underlying each 
conclusion drawn and opinion expressed. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the claims 
currently in appellate status, in light 
of all pertinent evidence and legal 
authority.  The RO must review these 
claims on the merits, and provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  If any benefit sought by the veteran 
continues to be denied, then he and his 
attorney must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




